Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-41
               Lower Tribunal Nos. 19-163 AP, 17-6966 CC
                          ________________


          Florida Dry Solutions, LLC A/A/O Nelida Rodgers,
                                 Appellant,

                                     vs.

               Citizens Property Insurance Corporation,
                                 Appellee.



     An Appeal from the County Court for Miami-Dade County, Christina
Marie DiRaimondo, Judge.

      Font & Nelson, PLLC, and Frantz C. Nelson and Yisroel Silverman
(Fort Lauderdale), for appellant.

    Dutton Law Group, PA, and Rebecca L. Delaney and Scott W. Dutton
(Tampa), for appellee.


Before FERNANDEZ, HENDON, and GORDO, JJ.

     HENDON, J.
     Affirmed. E. Fla. Hauling, Inc. v. Lexington Ins. Co., 913 So. 2d 673,

678 (Fla. 3d DCA 2005) (holding once an exclusion has been proven by

the insurer, the burden once again is placed on the insured to demonstrate

the exception to the exclusion); Fla. Windstorm Underwriting v. Gajwani,

934 So. 2d 501, 506 (Fla. 3d DCA 2005) (holding the insured has the

burden to prove an exception to an exclusion contained within an insurance

policy); see also Deshazior v. Safepoint Ins. Co., 305 So. 3d 752, 755 (Fla.

3d DCA 2020) (finding summary judgment proper where the insureds were

unable to introduce any evidence to meet their burden of showing that the

damage was not caused by an excluded event).




                                     2